DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments filed on 08/26/2022.
Claims 1-4 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motadel et al. (US ) in view of (US ).
Re Claim 1: Motadel et al. teaches degradable fluid handling device, which includes a split microplate {herein a microplate is also known as a microtiter plate} including a base and a rack (¶ 83-85+), said rack having a top planar surface including a plurality of openings therein, said base having an interior bottom surface and an exterior bottom surface and a plurality of upwardly extending vertical walls around the periphery of said bottom surfaces, said rack being so dimensioned and sized so as to fit onto said base with at least a portion of said top planar surface resting on the tops of said vertical walls when said rack is assembled onto said base, said top planar surface is spaced from said interior bottom surface by a first distance (¶ 84+); said rack further including four corners and including a downwardly extending leg at each corner, said legs being adapted to rest on a flat surface whereby said top planar surface will be spaced from said flat surface by a second distance, said second distance being greater than said first distance {herein Motadel et al. teaches that reagent reservoirs comprise four sidewalls} (see ¶ 87+); a plurality of vials, each of said vials having an open top end and a closed bottom end and a substantially cylindrically shaped body between said top and bottom ends {herein fig.# 3 shows a biodegradable pipette and fig.# 5 shows a biodegradable centrifuge tube}, the diameter of said cylindrical body being slightly less than the diameter of said openings in said top planar surface of said rack, each of said vials including a rim adjacent said top end, said rim being wider than the diameter of said openings in said top planar surface of said rack thereby preventing said vials from passing downwardly through said openings {herein a the vials having a pyramid or V-shape} (¶ 101+, 214+), the length of said vials from below said rim to the bottom end being greater than said first distance but less than said second distance, and  8whereby when said rack is resting on a flat surface, said vials hang from said rack by said rims and when said rack is assembled onto said base, said bottoms of said vials engage said interior bottom surface and said rims of said vials are positioned above said top planar surface (¶ 119+).
Motadel et al. fails to specifically teach each of said vials including a rim adjacent said top end, said rim being wider than the diameter of said openings in said top planar surface of said rack thereby preventing said vials from passing downwardly through said openings.
Stanchfield et al. teaches multi-well array with adjustable plenum, wherein each of said vials {herein tube 28} including a rim 37 adjacent said top end, said rim being wider than the diameter of said openings in said top planar surface of said rack 34 thereby preventing said vials from passing downwardly through said openings (see fig.# 3 & 13; col.5, lines 50+; col.10, lines 20+; col.11, lines 5-67+).It appears that the vials/tubes 28 have a cylindrical shape (see fig. # 13).
In view of Stanchfield et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Motadel et al. each of said vials including a rim adjacent said top end, said rim being wider than the diameter of said openings in said top planar surface of said rack thereby preventing said vials from passing downwardly through said openings so as to provide a stopper for the tube/vial at the top edge/surface of the rack and enable means of removing and/or inserting the vial/tube from/into the rack via the rim of the tube.
Re Claim 2: Motadel et al. as modified by Stanchfield et al. teaches device and method, wherein said interior bottom surface of said base 28 includes a plurality of recesses therein, each recess being associated with a different opening in said rack and lying directly beneath the same when said rack is assembled onto said base (see fig.# 1E; ¶ 87+).
Re Claims 3-4: Motadel et al. teaches as modified by Stanchfield et al. device and method, wherein each of said recesses includes a low point 26 and slanted walls 38 leading into said low point, said slanted walls guiding the bottom end of said vial into said low point, wherein said exterior bottom surface of said base includes flat surfaces formed directly beneath said recesses (¶ 99+).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Turner (US 2007/0059219) teaches vessel and method of manufacture thereof.
Laugharn et al. (US 2021/0291169) teaches multi-component sample holder.
Fattinger et al. (US 2001/0002986) teaches compound handling system.
Yu (US 2013/0309147) teaches sample tube with improved seal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887